IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 92-7294
                       _____________________


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

          versus

TERRY LEE SHANNON,

                                               Defendant-Appellant.

     _______________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
     _______________________________________________________
                        (January 12, 1993)


Before WILLIAMS, HIGGINBOTHAM and BARKSDALE, Circuit Judges.

JERRE S. WILLIAMS, Circuit Judge:

     Terry Lee Shannon appeals his conviction for firearm

possession.   Shannon pleaded insanity at his trial, and the

district court instructed the jury on the insanity defense.     The

court, however, refused to instruct the jury about the mandatory

commitment procedures that accompany a jury verdict of "not

guilty only by reason of insanity" ("NGI").    Shannon contends

that the court's refusal to reveal the required disposition of a

defendant acquitted because of his insanity was error in light of

the Insanity Defense Reform Act of 1984, 18 U.S.C. §§ 4241-4247

("IDRA" or "Act").   We affirm the district court's decision.     We
agree that district courts possess no discretion to offer such

instructions.



                   I.   FACTS AND PRIOR PROCEEDINGS

     The principal facts are uncontroverted and largely stipulated.

At about 4:00 a.m. on the morning of August 25, 1990, Sergeant

Marvin Brown of the Tupelo Police Department was on roving patrol

and stopped Shannon as he walked down a Tupelo street.           The officer

told Shannon that a detective wanted to speak with him and asked

Shannon to accompany him back to the station.              Shannon then told

Sergeant Brown that he did not want to live anymore, whereupon he

walked across the street, pulled a pistol from his coat or shirt,

and shot himself in the chest.        The wound was not fatal.



     Shannon had acquired the gun the day before from his son, with

whom Shannon had ridden to the Tupelo Airport where the son was

catching a return flight to New York.      When Shannon learned his son

was planning to board the plane with the pistol, he retrieved it

because he knew it was unlawful to go through airport security with

a firearm.     Shannon also knew as a prior convicted felon that he

could not lawfully possess a firearm himself, and he later stated

that he had planned to carry the gun to his mother's house until he

could deliver it to his parole officer.



     In the early morning hours of August 25, Shannon had left his

girlfriend's    house   and   began   walking   to   his    mother's   house,


                                      2
purportedly to leave the gun with her.                  Before he reached the

house, he had been stopped and questioned by Sergeant Brown, and

this       led   to   Shannon    shooting   himself.     He   was    indicted   for

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1).



       Before trial, the defense moved to have Shannon declared

mentally incompetent to stand trial.1                   The court scheduled a

competency hearing, heard expert testimony regarding Shannon's

ability to participate in his trial, and concluded that he was able

"to understand the nature and consequences of the proceedings

against him and to assist properly in his defense."                       The case

proceeded to trial on the defense of insanity.                  Shannon concedes

that the Government presented evidence at trial that, if believed

by the jury, was sufficient to prove the essential elements of the

crime charged.          The jury's role then became the consideration of

Shannon's insanity defense.



       Shannon        concedes   he   "unquestionably    knew   as   an   abstract

proposition that it was unlawful for him to possess a firearm."                  He

urges, however, that the question remains whether he appreciated

the wrongfulness of his acts under the circumstances prevailing at


       1
       18 U.S.C. § 4241, Determination of mental competency to
stand trial, establishes the procedure for evaluating whether a
defendant is "suffering from a mental disease or defect rendering
him mentally incompetent to the extent that he is unable to
understand the nature and consequences of the proceedings against
him or to assist properly in his defense."

                                            3
the time of the offense.        Dr. Richard G. Ellis, a psychologist with

the Bureau of Prisons, and Dr. Michael D. Roberts, a local clinical

psychologist, testified at Shannon's trial regarding his mental

condition at that time.          The precise nature of their diagnoses

differed, but they both agreed that Shannon suffered from mental

illness at the time of trial and possibly at the time of the

shooting. Despite their acknowledgment of Shannon's chronic mental

problems, however, the experts agreed that Shannon's mental illness

was not so severe as to render him legally insane at the time of

the offense and thus unable to appreciate the nature, quality, and

wrongfulness of his actions.



     The    court    properly    instructed    the   jury   on    the   insanity

defense.2    It refused Shannon's request to inform the jury that an

NGI verdict would result in Shannon's involuntary commitment in

accordance    with   §   4243(e)    of   the   IDRA.3   The      jury   rejected

     2
       The district court defined "insanity" as follows: "The
defendant was insane as the law defines that term only if, as a
result of a severe mental disease or defect, the defendant was
unable to appreciate the nature and quality or the wrongfulness
of his acts. Mental disease or defect does not otherwise
constitute a defense." This definition comports with the
statutory provisions of 18 U.S.C. § 17.
     3
       Section 4243(e) ensures that a federal criminal defendant
found not guilty by reason of insanity will not be released onto
the streets. It provides that "the Attorney General shall
hospitalize the person for treatment in a suitable facility"
until a State assumes responsibility for the defendant's care and
treatment or until it can be certified that his release will not
pose a substantial danger to others or to property.
     Shannon's counsel attempted to make this mandatory
confinement known to the jurors. During a jury instruction
conference, counsel suggested two alternative instructions: (1)
"In the event it is your verdict that the defendant is not guilty

                                         4
Shannon's insanity defense and returned a guilty verdict.      Because

Shannon already had three previous convictions, the district court

sentenced him to serve fifteen years without the possibility of

probation or parole pursuant to 18 U.S.C. § 924(e)(1).      Shannon's

appeal is timely.



                         II.     DISCUSSION

     This case presents a single issue: did the district court err

in refusing to instruct the jury that Shannon would be committed

until he was no longer dangerous if the jury found him "not guilty

only by reason of insanity"?    The issue arises because it is urged

that the established law was changed by the IDRA of 1984.



A.   The Law Before the 1984 Act

     The well-established general principle is that a jury has no

concern with the consequences of its verdict. As the Supreme Court

stated succinctly in Rogers v. United States, "the jury [has] no

sentencing function and should reach its verdict without regard to

what sentence might be imposed."       422 U.S. 35, 40, 95 S.Ct. 2091,

2095, 45 L.Ed.2d 1 (1975).     This Circuit has long recognized that

punishment and sentencing are matters entrusted exclusively to the

trial judge.   We have held specifically that juries should not



only by reason of insanity, it is required that the Court commit
the defendant," or (2) "[Y]ou should know that it is required
that the Court commit defendant to a suitable hospital facility
until such time as the defendant does not pose a substantial risk
of bodily injury to another or serious danger to the property of
another." The trial judge rejected both versions.

                                   5
ordinarily be informed about the consequences of an NGI verdict.

See United States v. McCracken, 488 F.2d 406, 423 (5th Cir.

1974)("Except where a special provision mandates a jury role in

assessment or determination of penalty, the punishment provided by

law for offenses charged is a matter exclusively for the court and

should not be considered by the jury in arriving at a verdict as to

guilt or innocence.").



     McCracken, a pre-IDRA case, posed an issue similar to the one

we face today.     We reversed the defendant's murder conviction

because the trial court instructed the jury that if it returned an

NGI verdict, the defendant would be freed.           The jury charge

embodied a then-accurate statement of the law; no federal statutory

scheme yet provided for the disposition of defendants acquitted due

to insanity.   We recognized, however, that the court's instruction

possibly served to coerce or induce a guilty verdict since jurors

at that time were assumed to be fearful of those with mental

illness and might convict insane defendants based upon a perceived

need to protect society rather than face the risks resulting from

their immediate release onto the streets.        We lamented that the

absence of federal commitment procedures led to heavy reliance upon

state authorities to institute commitment proceedings against those

acquitted by reason of insanity.       We labelled such dependence one

of the "the harsh effects of the federal statutory silence."




                                   6
     In the McCracken opinion, we noted the District of Columbia

Circuit's decision in Lyles v. United States, 254 F.2d 725, 728

(D.C. Cir. 1957)(en banc), cert. denied, 356 U.S. 961, 78 S.Ct.

997, 2 L.Ed.2d 1067 (1958).    In Lyles, a divided court held that a

jury should be informed that such an NGI verdict would result in

defendant's    involuntary    commitment.    But      a     key   feature

distinguished Lyles.    The case arose under the D.C. Code, which

Congress had amended to provide for mandatory commitment of a

defendant who asserted a successful insanity defense.4        Despite our

apparent appreciation for such a statute, we noted that the absence

of comparable federal legislation made the D.C. Circuit's approach

inapposite for other circuits.     McCracken, 488 F.2d at 422.         We

therefore concluded in McCracken that, absent an explicit statutory

directive mandating an enhanced jury role, it was inappropriate for

jurors to consider possible post-trial punishments.         Id. at 423.



     McCracken was a natural descendant of our earlier decision in

Pope v. United States, 298 F.2d 507 (5th Cir. 1962), cert. denied,

381 U.S. 941, 85 S.Ct. 1776, 14 L.Ed.2d 704 (1965).          In Pope, we

affirmed the trial court's refusal to inform the jury about what

would occur if they found Pope "not guilty only by reason of

insanity."    There too, we expressly rejected the Lyles approach,

holding that "[d]ifferent rules and different statutes apply to the

Courts of the District of Columbia."    Id. at 509.       Emphasizing our


     4
       The Code provision did not by its own terms mandate the
giving of such an instruction. See Lyles, 254 F.2d at 728-29.

                                  7
long-standing focus on the unique duties of judges and juries, we

said:

     Unless otherwise provided by statute, it is the duty of
     the court to impose sentence, or make such other
     disposition of the case as required by law, after the
     facts have been decided by the jury. To inform the jury
     that the court may impose minimum or maximum sentence,
     will or will not grant probation, when a defendant will
     be eligible for a parole, or other matters relating to
     disposition of the defendant, tend to draw the attention
     of the jury away from their chief function as sole judges
     of the facts, open the door to compromise verdicts and to
     confuse the issue or issues to be decided. In a case of
     this nature what they were to decide was whether the
     defendant was guilty or not.

Id. at 508 (emphasis added).



B.   The IDRA's Impact

     Shannon argues strongly that the trial court's ruling left the

jury with no guidance as to the actual implications of its verdict.

As a result, the confused jury fell captive to the misconception

that only two real options existed -- guilty (go to jail) or not

guilty/NGI (go free).    Because they feared that a dangerous,

mentally-ill person would be released if they returned an NGI

verdict, they were induced to reject his insanity defense, however

meritorious it may have been.5   Appealing to the McCracken court's

concern that uninformed and frightened juries might convict while




     5
       Shannon has not shown that in deliberating, the jury in
this case actually entertained these misconceptions, failed to
follow the judge's instructions, or considered extraneous factors
that colored its verdict.

                                 8
still questioning a defendant's sanity, Shannon urges us to apply

"common sense and justice".6



     Shannon       asserts    that    Congress's     passage    of   the   IDRA

constitutes    a    statutory    change     that    mandates,   or   at    least

authorizes, the instruction he seeks.              Because the justification

for a different rule in different parts of the federal system has

now been removed, Shannon argues, the practice announced in Lyles

must now be applied nationwide.             We must disagree that the IDRA

alters the calculus.         The statute enacted a comprehensive scheme

for dealing with insanity in federal criminal cases.             Yet it has no

provision expanding the jury's role.           It has no wording that even

touches upon this role.              It leaves the jury solely with its

customary determination of guilt or innocence.



     For support, Shannon cites the Eighth Circuit's opinion in

United States v. Neavill, 868 F.2d 1000 (8th Cir.), vacated, reh'g

en banc granted, 877 F.2d 1394 (8th Cir.), appeal dismissed, 886

     6
       The instruction Shannon desires could actually work to his
disadvantage and cause him more harm than good. As the Third
Circuit perceptively noted in Government of V.I. v. Fredericks:
"A juror who is convinced that a defendant is dangerous, but who
believes [the defendant] did not . . . commit the [offense]
charged, might be willing to compromise on a verdict of not
guilty by reason of insanity rather than insist on an acquittal."
578 F.2d 927, 936 (3d Cir. 1978). Moreover, a jury could assume
that due to overcrowded mental hospitals, strapped social
services budgets, sympathetic judges, etc., a defendant will be
released after only a short period of commitment. To combat the
prospect of early release, the jury could simply opt to find him
guilty. The mandatory instruction Shannon seeks, therefore,
seems to be fraught with the same prejudice and jury confusion he
wants to avoid.

                                        9
F.2d 220 (8th Cir. 1989).          In Neavill, the panel found that the

IDRA permitted it to re-examine former precedent, in which the

court had joined this Circuit and others in rejecting the Lyles

rationale.     In reaching its decision, the court relied heavily on

a   Senate   Committee    report    that   endorsed   the    D.C.   Circuit's

rationale:

      The [Senate] Committee endorses the procedure used in the
      District of Columbia whereby the jury, in a case in which
      the insanity defense has been raised, may be instructed
      on the effect of a verdict of not guilty by reason of
      insanity. If a defendant requests that the instruction
      not be given, it is within the discretion of the court
      whether to give it or not.

S. Rep. No. 98-225, 98th Cong., 1st Sess. 240, reprinted in 1984

U.S. Code Cong. & Admin. News 3182, 3422 (footnotes omitted).

Neavill, however, has no current precedential value.                  As the

citation makes clear, it was vacated by operation of law when

rehearing en banc was granted and then was dismissed at Neavill's

request prior to reconsideration by the full Circuit.



      Shannon likewise emphasizes the Act's legislative history and

insists that it illustrates Congress's intentions.                  We agree,

however,     with   the   Ninth   Circuit's   refusal   to    disregard   the

statute's clarity by embracing the committee report:

      This statement does not have the force of law nor does it
      purport to interpret or explain ambiguous language in the
      statute regarding instructions.        See International
      Brotherhood of Electrical Workers Local Union No. 474 v.
      NLRB, 814 F.2d 697, 712 (D.C. Cir. 1987)("While a
      committee report may ordinarily be used to interpret
      unclear language contained in a statute, a committee
      report cannot serve as an independent source having the
      force of law. . . . [C]ourts have no authority to enforce
      principles gleaned solely from legislative history that

                                      10
       has no statutory reference              point."      (emphasis     in
       original)(citations omitted)).

United States v. Frank, 956 F.2d 872, 881 (9th Cir. 1991), cert.

denied, -- U.S. --, 113 S.Ct. 363, 121 L.Ed.2d 276 (1992).7



       In McCracken, 488 F.2d at 423, we said that a specific

statutory provision was required to justify an enhanced jury role.

We do not have it here.            The IDRA does not expressly provide that

a jury be instructed regarding mandatory commitment procedures. In

contrast, Congress explicitly dealt with what juries should be told

by way of instruction when a psychiatric defense is raised.                    18

U.S.C. § 4242(b) provides:

       If the issue of insanity is         raised . . . the jury shall
       be instructed to find, or,           in the event of a nonjury
       trial, the court shall find         the defendant --
            (1) guilty;
            (2) not guilty; or
            (3) not guilty only by         reason of insanity.

(emphasis added)



       It is noteworthy that Congress was explicit in directing what

issues should be raised, yet said nothing about informing juries of

the consequences of any of the three choices.                    Courts may not

properly attempt to discern what Congress, while remaining quiet,

assumed would happen.         Absent an affirmative statutory requirement

that       juries   be   granted   a   sentencing   role,   we   adhere   to   the


       7
       Justice       Stevens wrote an opinion "respecting the denial"
of the writ of       certiorari in Frank. He stated that the rule
should be that       the district court must give the disputed
instruction to       the jury.

                                          11
established axiom that it is inappropriate for a jury to consider

or be informed about the consequences of its verdict.



     Finally, the other peripheral sources that Shannon cites for

support are likewise devoid of statutory anchors and do not compel

a different result.           Specifically, Shannon notes that the ABA

Standards    address    the    issue   and    recommend   that   the   proposed

instruction be given. II ABA Standards for Criminal Justice No. 7-

6.8 (2d ed. 1986).      Moreover, he insists that the prevailing trend

among the states favors requiring or authorizing the instruction.

Thomas M. Fleming, Annotation, Instructions in State Criminal Case

in which Defendant Pleads Insanity as to Hospital Confinement in

Event of Acquittal, 81 A.L.R. 4th 659, 667 (1990).               These sources

are no authority to abandon our long-standing precedents without

congressional mandate.         Our decision today is grounded upon the

traditional roles of judges and juries and rooted in the Act's

plain language.



     Three other circuits have examined the issue.               None has taken

the passage of the Act to mandate such an instruction.              Frank, 956

F.2d at 881; United States v. Blume, 967 F.2d 45, 49 (2d Cir.

1992); United States v. Barnett, 968 F.2d 1189, 1192 (11th Cir.

1992).      Two   of   the    Circuits    permit   judges   to    provide   such

information, one in narrow and possibly justifiable circumstances

and the other more broadly.




                                         12
       In Frank, a divided panel of the Ninth Circuit affirmed the

district court's refusal to instruct the jury on the effect of an

NGI verdict, holding that the IDRA fails to enlarge the jury's role

beyond the traditional guilt/innocence determination.                   But the

Court    qualified    its   holding,      concluding     that    "prosecutorial

misconduct" which suggests that those persons found innocent by

reason of insanity are released into society properly may warrant

a curative instruction to correct the error and abate jury anxiety

or confusion.     956 F.2d at 881.        In Barnett, the Eleventh Circuit

followed the holdings of Rogers and McCracken: "Punishment, or the

lack thereof, is a matter entrusted to the trial judge."                968 F.2d

at    1192.     The   opinion    does     not    expressly   discuss     whether

instructional discretion exists in certain cases, but seems to

intimate that it does not.         A recent panel of the Second Circuit

was also divided on the issue.                Blume, 967 F.2d at 50.       Judge

Lumbard, writing for the Court, stated that the Senate Committee

report's language leaves the instructional decision to the district

court's discretion; Judge Newman, writing separately, urges that

the   instruction     should    always    be    given   unless   the   defendant

requests its omission, but he adjusted his position to join Judge

Lumbard and give the Court a majority position in favor of the

discretionary approach.        Judge Winter, also concurring separately

in the result but disagreeing with the NGI analysis, seems to adopt

a variety of the Frank rationale, urging that the instruction

typically should not be given unless the jury has evinced a belief

that those acquitted NGI usually go free.


                                         13
     We adhere to our established precedents since there is no

statutory    directive    that   opens    up   to    juries    a   role   in   the

assessment    or   determination    of    penalties.          We   properly    are

concerned about possible unfortunate consequences of any alteration

of the traditional role of the jury.                We are convinced that a

carefully limited and precise statutory mandate must be required.

There is none here.



                            III.    CONCLUSION

     We find the established law unchanged by the 1984 Insanity

Defense Reform Act.      The district court acted properly in refusing

an instruction stating the consequences of finding the accused not

guilty only by reason of insanity.



AFFIRMED.




                                     14